Judgment, Supreme Court, Bronx County (Ralph Fabrizio, J), rendered December 1, 2005, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him to concurrent terms of eight years, and also convicting him, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a consecutive term of two years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, including his right to appeal from his conviction after trial (see People v Seaberg, 74 NY2d 1, 10-11 [1989]; People v Thacker, 47 AD3d 423 [2008], lv denied 10 NY3d 817 [2008]). During the colloquy, the court explained in detail the appellate rights that defendant was waiving, including his right to raise issues relating to his trial. The court was not required to enumerate all possible trial issues (cf. People v Roulette, 55 AD3d 394 [2008]). Before making the waiver, defendant extensively consulted with counsel, who, on the present record, is presumed to have discussed potential appellate claims with his client. No coercion or concealment of trial issues can be found on this record (see People v Holman, 89 NY2d 876 [1996]). Flainly, defendant received a substantial benefit in return for his waiver, since he significantly *217limited his sentencing exposure. Accordingly, defendant has effectively waived his right to have this Court consider his claim of trial error. As an alternative holding, we also reject that claim on the merits. Concur—Tom, J.E, Saxe, McGuire, Moskowitz and Freedman, JJ.